Mr. Justice Robb
delivered the opinion of the Court:
In Hutchins v. Dante, 40 App. D. C. 262, the court, speaking through Mr. Chief Justice Shepard, said: “Undoubtedly, the active duties * * * terminated with the death of Stilson Hutchins; but the estate remains in his hands until the probate of the will and the issuance of letters to the executors named therein, to whom the estate was required to be delivered. If no will shall be probated, but intestacy established, then delivery of the real estate is to be made to the heirs at law, and of the personal estate to the personal representatives, of the decedent. Delivery of the personal estate has been made to the collector appointed by the probate court pending the proceedings to probate the will, to which a caveat has been filed. The real estate remains in the possession of the trustee under the supervision of the equity court. The encumbrances upon the real estate, vhich required renewal from time to time, the payment of interest thereon, the collection of l’ents, the repair of houses, and the payment of taxes, render it necessary to the Conservation of the estate that the equity court shall retain its supervision of the same. Its jurisdiction, we think, is ample for the purpose.”
The situation has not changed since the above decision. The sole question, therefore, is whether the equity court, under whose supervision the trustee holds this real estate, has power to authorize him to make the payment requested out of funds in his hands, derived from rents. We think it has. If the court has power, as above indicated, to authorize the renewal of encumbrances, the payment of interest thereon, the payment of taxes, and disbursements for repairs to- conserve the estate, surely it may be equally necessary to authorize a curtailment of such encumbrances where renewals of the same may not be made otherwise. The one is as necessary to the preservation of the trust estate as the other. To rule otherwise would be to sacrifice substance to form. The power of the court to authorize the renewal of the encumbrance necessarily carries with it *89power to meet any situation naturally arising from it, to the end that the estate may not be jeopardized or lost.
Gibson v. Farley, 16 Mass. 280, relied upon by the appellee, is not in point. That was an insolvent estate in process of liquidation. The question there, to quote from the opinion, was “whether the rents of the estate of one who has deceased insolvent belong' to the executors or administrators for the benefit of the creditors, or to the heirs at law of the deceased.” We here are dealing with a solvent estate, the realty being in possession of the trustee under the supervision of the equity court. It is the duty of that court, and we think its powers are ample, to preserve this realty while under its supervision, and we think it may grant the prayers of this petition without in any way prejudicing the rights of any of the parties. When the time comes for the final settlement of the whole estate, those rights may be adjusted.
The decree must be reversed, with costs, and the cause remanded for further proceedings. Reversed and remanded.